304 S.W.3d 744 (2010)
Melissa WATTS, Respondent,
v.
Robert B. MABRY, Appellant.
No. ED 92781.
Missouri Court of Appeals, Eastern District, Division Five.
February 2, 2010.
Robert Mabry, St. Louis, MO, pro se.
Shaye Stemme, Michael Duvall, St. Louis, MO, for Respondent.
*745 Before KENNETH M. ROMINES, C.J., ROY L. RICHTER, J., and KURT S. ODENWALD., J.

ORDER
PER CURIAM.
Robert Mabry appeals the trial court's judgment entering a full order of protection against him pursuant to the Adult Abuse Act, sections 455.010 through 455.090 RSMo Cum.Supp.2007, for 365 days. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).